Citation Nr: 0812977	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-43 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for hepatitis C.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for a dental disorder, 
to include as secondary to the service-connected hepatitis C.

4.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June 2003 and 
August 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  By the June 2003 
rating decision, the RO granted service connection for 
hepatitis C, with a 20 percent rating assigned effective the 
date of claim on February 14, 2003.  Thereafter, by the 
August 2007 rating decision, the RO, in pertinent part, 
denied service connection for chest pain, dental condition, 
and erectile dysfunction.

The veteran provided testimony regarding his hepatitis C at a 
hearing before the undersigned Veterans Law Judge in May 
2006.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.

By a January 2007 decision, the Board denied the veteran's 
claim for an initial rating in excess of 20 percent for 
hepatitis C.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, by an October 2007 Order, the Court, pursuant to 
a joint motion, vacated the Board's decision and remanded the 
case for compliance with the instructions of the joint 
motion.

For the reasons detailed below, the Board finds that 
additional development is required to comply with the 
instructions of the joint motion.  Additional development is 
also required with respect to the other appellate issues.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Here, the Board 
finds that a remand is required to comply with the duty to 
assist.

Under 38 C.F.R. § 4.114, Diagnostic Code 7354, a 20 percent 
rating is assigned for hepatitis C with daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

In this case, the veteran was accorded VA medical 
examinations which evaluated his hepatitis C in February 2004 
and September 2005.  However, the joint motion that was the 
basis for the October 2007 Court Order contended that the 
September 2005 VA examiner did not address all pertinent 
criteria for an increased rating under Diagnostic Code 7354.  
Specifically, the examiner did not address whether or not the 
veteran has hepatomegaly.  Therefore, it was contended that 
the Board did not provide adequate reasons and bases for 
denying the claim, and that, upon remand, the Board should 
ensure that the rating criteria are correctly applied to the 
medical evidence of record.

In view of the foregoing, the Board concludes that a remand 
is required in order to accord the veteran a new VA medical 
examination which addresses whether he satisfies the criteria 
for a rating in excess of 20 percent for his hepatitis C 
under Diagnostic Code 7354.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Regarding the other appellate issues, the Board reiterates 
that, as noted in the Introduction, the August 2007 rating 
decision denied service connection for chest pain, dental 
condition, and erectile dysfunction.  The record also 
reflects that the veteran submitted a Notice of Disagreement 
(NOD) with respect to those denials later that same month.  
Nevertheless, no Statement of the Case (SOC) was promulgated 
to the veteran as required by 38 C.F.R. §§ 19.29 and 19.30.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please issue to the veteran and his 
representative a SOC on the issues of 
entitlement to service connection for 
chest pain, dental condition, and 
erectile dysfunction. They should be 
advised of the time period in which to 
perfect an appeal.

The case should then be returned to the 
Board for further appellate 
consideration provided the veteran 
perfects an appeal as to these service 
connection claims.

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his hepatitis C 
since September 2005.  After securing any 
necessary release, obtain those records 
not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of the veteran's service-
connected hepatitis C.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.

It is imperative that the examiner make a 
specific determination as to whether the 
veteran's hepatitis C has resulted in 
daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue of entitlement to 
an initial rating in excess of 20 percent 
for hepatitis C in light of any 
additional evidence added to the records 
assembled for appellate review. 

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental SOC (SSOC), 
which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in October 2005, and provided an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

